. Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 1 of 58

UNTTED STATES DISTRICT CourT
WESTERN DI STRICT of WASHINGTON

UNLTED STATES of AMERICA

 

 

 

 

 

V. : CR GS-OOIN PAT
: ee , FILED
RICHARD SCUTARL, is L MAIL |
Delevdant SP 14 mms

 

cl ERK US Y DISTRIE COURT
WESTERN DISTRICT OF nsHinert

 

MOTION FOR aA REVESED PRESENT ENCE FHWveSTILATIOP p REPORT

Comes Now Rickead Scuteons (herewelter “Delevdent ) pho Se aed
- Respectfully Moves dhs Hovercble Cound. Poe, aw oRdea fo 15Sue
GG Pew cod aevised Preser Pence Loves fijetisn Re epoet Lest) because —

- Cente, ~ elements | nw Ahe PSI, fee. whch the Delerdauf ws

Ssubsegucedly oo pe tted ot wo Seperate tec, have beew Gud Qpe
. comtimaely ased bu the Fedepe ( Bureanr of Prise wi (20°) ard the
| Parole Comni ss1ou (Commision) to advershy elect Ain.
STATEMENT OF FACTS

(") Ov fl peu L, 30, IF 96, the hebendent pled guilty to LS uwSc —

a

 

 
 

| Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 2 of 58

Sections 1962 (c) oud (d\ Gwd fo /% USC Sechind )9S] of
CREG-HIEM. The Jatteq, wes trons ferred Lo Phis Duster Count —
uvder the pRoviSians Of Rule 20 of Phe Fedenel Rulec of

Crimivad | PRocedu Rey

@ The Neferdart God hes abfonwey, Tinsthy S MeGcans , hed sof beew
«Corded fhe eppordurity fs -pediew the befesdep te PST uchiL
Apail 30, 1/980, Phe dey the Beblerdent pled gusty. The Debruder %
wed his Qttorwey PeRe given Liye pnwutes fs se oven the PSE |
ced pathen made any obyecfoug except for the sechers which
penta ‘ty fhe meander sh Atlew Beas, Neo. fAGr peor fo oma
the time of the Pelerdants Pleediivg was Phe defendant oa his
6 Heeney made wane sf the bepaatment ok Juste’ sotevtoy
to baipy Cheages against the Selendant » the United Stetes
Misterct dee roe tha Distant of Colocade penfarns to fhe neundee
of Alien Rens avd to briny cheases jo the Mba States Disfasct 2
Conf fer the reste District oF Arkansas Coe Consprtceg Fe

Sediciously overthrow the Govenpeee of rhe United States, (see
tho effi david of Timothy S, Me Genny celtuchad to fhe Rule 2 Meh oe
Ek, bt7) Ths 1S wet Lo be comstyned oS & Rule 32 on plee |
0-5 Reem eof Gasument but Rather is stated here seley | fon fh
beets mm ths ws Fent roti

(3) The De bevdew t's PST WAS parcpaned ow an 27,1796 (see PSt oxhis,d a) :
Ow peye /¥ avd IS the PST makes pefetee Zo fe DelevlwK volvement

2 of

 
_. Case 2:85-cr-00001-RAJ. Document 2 Filed 09/14/20 Page 3 of 58

Dp The Beng murder, Oy Mevenber 18,1757, the Deberdent Wes
weguited, iv The Unted Sfates bisfact Coued Gon He bicdet

of Coleaade, of Pris change end Kequifted of & danse aad sboed Ping
the Same. (See Exhibit 3)

ae

GAT the request 0f Phe Westeaw Dislett of Weshis fouls Mckee

Office, Seok US, Disfred Judge of Phis Govaf He He noReb|e
Welter T Mebovers 185ued av orden Con fhe Dawer Counts
ceguitte] Tehe atfached to the detewaets PSE ip ote Hef
the ROP cvd the Commissidw would be advised 26 Said oepet tal.
(see Frhibte YendS>) The Commision has gwoned Jude Mebevern's
Ordered attachment of the ac get tol Cp compfwues to ase Hhe
Reng homerde boa Fi siarerdy the hePevdaet s parole guiidelmes tnd fo
de wy bin pewele.

. 6 Ov Ape. | 2, 1993, five Rees efter Phe PST was Comp lee, the
delevdesd WES Gegus ted of Cemspiesey fo sed, crously oveafhhow the |
Geveasment of the Un: fed Safes oud elge seguitted of aading and —
abe Thus the Same, (see behibit 2) Thovesh ecgurtted OF Phis
cher. je, wer elements of hic charge are Cod iv fhe
be Ferdsut's Pst. eud were used to plese a Meresemen{ Vemble
Oe him im oRder fo reiwe his custedy level feo Argh praxio um
secaarty (See Kuh: bit 7)

 

| () O,. Septenber af, 778 dhe Ke fepdant Loo deack. heen behwid

 

Fae zd |
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 4 of 58

apd kevcke d uxconsens while ex fhe ReckReaKow yard a1 USP
Lompoc, The. Recreation yord 's Video Camenen aud a Tooen 5 uota's
/
Resulting m the pocident Repeot bews expunged from his Recoed ,
Frou h ew pemets, toho ised fhe Deblexdant ES oa Coot-bal/ wh fe

Re Port clesacd +4 e Ne Feud ant of aT RoW dd/35 SAkeped.

he Jad uvcomscious op» the Seouwd | were Cound sey af She i. |
diserplincty heaaings, The delerdand wes Phe owl, ene From fhe eS
| jScideot ts be tRowsfeaned ts the Flonepee ADL super- ere peso,
Ad the time of thes TResFem dhe Selerdaut Aud Ten y ees OL
edeen codducf end superonr programms, This Srepcfen As 2
dhe A®y wes pot duc fe the Nefesderrt’s covduct, bu/ rAhee
due to whel wes wetter iv his PSL. (see Exbibs Paul &)

(7) Ov December 18,2007, Ye menage ment Verible Cea the
Aish Po d4 tam, Secuaty, Custody level VCs Removed Fron the
Ne lewdant, Wit hot the Mosier ent versble, tie be Fen dents cure dy -
devel porwts were Jow ewough Fer hin fo be pieced ee fous -
level Federal Connectowal Camp, Howseyeh , the BeCepdent we |
Fronheared Coum the high secaeity United States fe oifestiany (4 SP)
Bry Semds fo a medina secuty Federal Coanectiou Lahitetide (Ker)
FE skh io Seth Conohun. Shortly aftee the Neferdewt ereved a7
FCT ¥st/, the Qop oper ed 2 weds Communica hou) Manasement Unit
Cord (ake “the Tecaoret awit”) of USP Merry Grd weeded divers
bedies te lA De May % Qoe%, FEL Est] tiled « Yoo Reguest
Pon Taeus Fan, mw ondew teomsPea the DeCevdent 7 tHe Weed CU

Y of ZB

 
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 5 of 58.

at Usp menien. (See Eckbrt 1) TAS wes dove even hough fhe
Defevdart hed bean Fowid guihty oF ech ove mire taee
 hewdred Seties pwodert Report ur +he pest I? yeers awd nec
Recevfly deem by fhe Bor te we lovger be « hiss secon aisk.
The Pefendant’s treps bop Jo the CMuy wes wot becaure of
hie Covduct 0@ sacunty weeds bef wes Rethen ¢o “ay becunee

of * elements phe A: & PSL Fen tohvek he LOGS Ce gee ted.

&- The Da fendbact wey housed ‘ya the Cmuy Feom June ISO’ etl
2010, while thene, Fro Dalewdart Filed Fora/es

UME Le Bly
 Requeds Jo verdus egemeies Reverting ery cod aff eecseds
theq hed prrcteruiig fe him &s berg edomestic FerRonr th as
reted # ie pomben% Retore [fom * ofan me Beh, bd 9, A// pesults
Came wegetiye except fon the owe From fhe US, Kepeatment sf
eetce's s Netersl Securit / Di jisioe where ins Stade!

| TWwe did nef Jou -te any WSD pecoods Resp osrve to yore

naguerd, we dil, hvever, Jocate Aeeords whch saypeoted

with the Fedea) Rune of Priors ,., we heve eefereed

dhese document fo the Rop fer Paccessimy end

 diaect hesDorre Fo you! Gee eh. Lt 1D)
The dePerdert wevee aeceved plese decumesi[t Crom Mr Rop wor
did the Go? aecpoud to the Delevdaet otigree! FoLaltp Reyes,
This Fucthen Shows how the elements no Phe beleadand's (SL
fos heck he vey sebseguently cequitted heve cud Cont ees So.

2 plect Aue .

5 wf F
Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 6 of 58

ATTACHMENTS AND REQUEST To Seay

The hefends wt Rep uests this Hewersble Cound to sea]
th e atteched Presevtevce Tivest gatev report , exhib Ff a,

CONC LUSTON

The Dofevdout ig 1m the meddle of axhaueting the adupinistaspive
— Remedy pRoeess alter which he wtewds fo Fife aw IS use § 35.84 (c)
6) @)C) motes due te his his RISK of being inbected with he
Covin-1G Vihus. The Delerdau? beleves Me elements mm his (986 P55,
for which he was sub seg uently og uthed will Aisder. Ais chanee Foe
éuceecs with firs yefion Foe ths Reasov avd those stefed si)

) Yheoush ¥ ebove, the Defesden! respectfully ceguests this
Neponeble Court te ssue aw orden fea « WeWaHd Revised PST

Report to be written cand sept feo Lhe BOP end farole Comms ron ,

Respect Fully Subm fhed Sepfembea 10; 2020
Re3.No. 34840-0680
Federal Conrectssal Duct then

. V7.0, Rox 7 |
presdota, CA 93 bYO

6 oF Z

 
 

Case 2:85-cr-00001-RAJ. Document 2 Filed 09/14/20 Page 7 of 58

  

CERTIFICATE OF SERVICE

The yvdensigued, Richand Seufari, deckares under. penalty of —
per jury pur sueut Fs 2B USc section [746 thet he meiled &
copy oF the enclosed Motibv Corn a Rersed Preserfence

Lpvestijarficv Report to fhe US, Attoeveg 6{ joo Sfewant sh
#6920, Seattle, WA F¥/0), by places Fhe pohey id ap
ervelopa path prope postese ape herd ing the seme to fhe
parisewte Lege] Mel Orfcen of FUT Mendofa , 3350°
Colforwia Ave, Mewdote SA IZb9¥0 oY Sipferber. 10 _,202O,

K veka ad Gemtani

Date Sephmber 10,3020

F of 2
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 8 of 58

‘
rn

 
“b

oOo ON OO NM BR WD

=_
oO

el
a

hak
oun ODO OO hf WwW ND

_
.O

ho
oO.

nh
—

ey
—.

tS

oO NON
a. ow

 

 

Case 2:85-cr-00001-RAJ .Document 2 — Filed 09/14/20 Page 9 of 58

ene

ad

Honorable Wal
. *LtD

 

eee € 4

oe HEED En

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

)
)
Plaintiff, ) . No. CR85-001M
: SO ye
Vv. ) MOTION TO REDUCE SENTENCE

a) PURSUANT TO CRIMINAL RULE 35

RICHARD SCUTARI, et al.; ) . :

) Noted for: October 16, 1987
Defendants. }
)

 

Defendant Richard Scutari, by and through his attorney of record,

Timothy S. McGarry, hereby moves this court for an order reducing

sentence pursuant to Federal Rule of Criminal Procedure 35. This
motion ‘is made and ae on the attac ‘hed affidavit of counsel.
DATED: This & "\ ay of October, 1987.

WILLIAMS, KASTNER & GIBBS

ay Bel lila

Timothy Ss. pee

Attorney for Defenda
Scutari ;

//

/f

//

MOTION TO REDUCE SENTENCE. - 1

PURSUANT TO CR 35
ORIG GINAL

WILLIAMS, KASTNER & GIBBS
1400 WASHINGTON BUILDING

MAIL ADDRESS: P.O. BOX 21926
SEATTLE. WASHINGTON 98111

(206) 628-6600

- McGovern: °

 

 

LA

 
oOo. 08: ON DO

12

13

14
15
16

17
18

2
20
24
22
23
24

25 |

& ®

 

 

Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page: 10 of 58

AFFIDAVIT OF TIMOTHY S. McGARRY
STATE. OF WASHINGTON ©)
) ss
COUNTY OF KING — )
1. I, TIMOTHY S. McGARRY, am over 21 years of age. and am
competent to testify herein.
2. I was “the attorney appointed to represent defendant Richard J.
Scutari. Mr. “Seutari was convicted of bank robbery in violation Of

the so- called RICO statutes, pursuant to 18 U.S.C. 1962(c) and (d),

and 18 U.S.C. 1951. He received a 20 year term on each of 3 countsr.

| (for a total of 60 yrs), to run- consecutive to one another. Defen- .

dant now petitions the court to reduce that sentence.

3..-It has come to. my. attention that there may have been
mistepresentations or omissicns of fact. from the United States
Attorney 'soffice in their plea negotiations with me concerning the
case of the defendant. specifically, I was not told nor at any time
did I relate to Mr. Scutari that the federal Civil Rights Division |
of ‘the Department of Justice was considering filing the instant charge
with which he is now being prosecuted, in the United States District
Court in Denver, Colorado. ‘In addition, Mr. Scutari was not told,
nor did the United States Government ever reveal to me, that
Michelle Scutari was not an active target of the investigation at
the time that he entered his plea. This is significant in that
Mr. Scutari conditioned his plea only on the promise that she would
not be prosecuted.» Had Mr. Scutari been told that she would not &

prosecuted at the very outset; this may have influenced his decision

MOTION TO REDUCE SENTENCE - 2 aa He
PURSUANT TO CR 35 : | oe

WILLIAMS. KASTNER: & GIBBS ~~
1400 WASHINGTON: BUILDING a
MAIL ADDRESS: P.O. BOX. 21926

SEATTLE. WASHINGTON 98111
(206) 628-6600

 

 

 
oO Nn

10
ae
12
13
14
15

46
17

18
19

20:

21
22

23 |

24
25

 

 

~ Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/26* Page 11 of 58 Oy

whether to plead guilty or not.

4. . While these factors may render his guilty plea invalid, they
are also equities with which this court could take into consideration
in reducing his sentence. It appears now that his plea of guilty
was obtained either through omissions of fact from the United States
Attorney's office or misrepresentation in one form or another. A.
reduction in sentence would go a long way in ameliorating some of
this harshness of these facts.

5. See: United States v. Krasn, 614 F.2d 1229 (1980), which.

 

imposes upon the prosecutor a duty to disclose an informed defendant

during plea bargain negotiations of other federal charges which may

be filed.

°6. I would bring to the court's attention the fact that
Mr. Scutari had no criminal record prior to his involvement with the —
political organization which Lead him to commit these crimes. Mr.
Scutari was a Navy veteran and had an excellent work career. During
his stay in the Pierce County jail, he was a model inmate. His
decision to plead guilty saved the government hundreds of thousands
of dollars and was tendered to the court in good faith premised on we
the best interests of all of the parties.

7. . For these reasons, counsel would respectfully request the.

court to reduce defendant's sentence pursuant to Criminal Rule 35.0

hawk, DW LA
SUBSCRIBED AND SWORN TO before me this _A_ day of

[hi pated . paar

Notary lic in and for the State of

_ ’ Washington, residing at Ld narnls - My
MOTION TO REDUCE SENTENCE - 3 “comm. ” WILLIAMS, KASTNER & GIBBS ewires:

  

| PURSUANT TO CR 35 - : 1400 WASHINGTON: BUILDING (2-930

MAIL ADORESS: P.O. BOX 21926
SEATTLE. WASHINGTON 98111
(206) 628-6600

 
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 12 of 58
 

EE EE ee

 

 

 

 

 

 

 

 

 

- | £58
‘ . ‘Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 130
” pres 2 omen - ee
(Rev, 4/84) ‘ . UNITED STATES DISTRICT CO ae,
WESTERN DISTRICT OF WASHI® -TON : t
AP SEATTLE oy
PRESENTENCE REPORT iz -
NAME (Last, Firtt, Migaie) . " DICTATION DATE ! .
_SCUTART, Richard Joseph a/k/a Larry Cupp 5/27/86
ADORESS a LEGAL RESIDENCE SCHEDULED SENT. OATE
Pierce County Jail 4654 S.E. Dryfus Ave. 6/5/86 9:00 a.m.
Tacoma, Washington Stuart, Florida (parents) DOCKET No.
CR85-001M |
ciizensHie oo
U8.
RGE RACE DATE OF BIRTH PLACE OF BIRTH SEX ESGUEATION
39 Caucasian 4/30/47 Port Jefferson, NY. Male 10th Grade (GED)
MARITAL STATUS: : _ [DEPENDENTS SOC. SEC. NO.
Married 2 children & wife XXX-XX-XXXX :
FBINO, W.S.. MARSHAL NO. OTHER IDENTIFYING NO. .
576.171 DA4 34840~080 ‘

 

 

 

OFFENSE
WD/WA ~ CT I - Racketeering Activity, Title 18, usc, 1962(c)

CT II- Conspiracy to Engage in Racketeering Activity - Title 18, usc, 1962(4)
ND/CA - CP Yr- Obstruction of interstate Commerce by Robbery, Title 18, USC, 1951

 

PENALTY ¥
Counts I « II - each 20 years/$25,000 fine, $50 assessment ~ WD/WA
Count II ~ 20 years/$10,000 fine, $50 assessment: - ND/CA

CUSTODIAL STATUS PATE OF ARREST és "
Detained - Total days in custody as of 6/5/86 = .79 , 3/19/86. (Acre ha RS
PLEA

4/30/86 - Plea of guilty to Counts I s It - wo/w CONFIDENTIAL -F.0.1 EXEMPT sine”
Plea of guilty to Count II, Rule 20 from ND/CA PR :
| SUBMITTED FOR OFFICIAL USE OF |
VERDICT

None FEDERAL BUREAU OF PRISONS. TO BE

DETAINERS OR CHARGES PENDING a DISCLOSURE AUTHORIZED ONLY To
COMPLY WITH 18 USC 4208 (b) (2).

 

 

 

 

 

 

 

T

 

te

None Known

 

 

 

OTHER DEFENDANTS

PSI Available/Sent. té
Attorneys

  

See Attached

 

ASSISTANT U.S. ATTORNEY ‘DEFENSE COUNSEL

David EB. Wilson Tim McGarry (appointed)
. 2300 Columbia Center
Seattle, Washington 622-8020

 

OISPOSITION

 

SENTENCING JUDGE DATE PROBATION OFFICER
The Honorable Walter fT. McGovern

: mp :
Chief, U.S. District Judge wilfibolP] PRAT FILE

 

 

 

 
 

 

 

a : ao i

$ Cnet ys 7

WD/WA~40 - Transmittal of PSR
DATE: June 5; .1986

FROM: William T. Peek
U. S: Probation officer

 

 

RE: SCUTARI, Richard

CRB5-001M
Docket No.

 

TO: CPO, Seattle

Attached is one copy of the Presentence Report for your use in determining
place of confinement for the above offender, who was sentenced on _6/5/86

to the following term: 20 years CAG each count (3) Total of 60 years CAG

Ll. Special Sentence Procedure: None

 

2. Court Recommendation: Confinement in a Southeastern institution if
possible |
3. If voluntary surrender, date of surrender: | None
In custody
4. Comments or special circumstances (need for. separation from others,
medical problems, security needs, etc. In. separation cases, please
forward documentation of need for separation in separate letter

or memo for use in Central Inmate Monitoring Precedure.):

None \

 

 

  

| RECEIVE
SO JUN 6 1985 =

CPO SEATTLE -
CENTRAL FILE
 

 

. Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 15 of 58

DEFENDANTS ~. RL

NAME

Andrew Virgil Barnhill
Daniel Bauer

Thomas Bentley

Jean Margaret Craig
Eldon Bud Cutler
Randolph George Duey
James Dye

Randall Hall Evans
Richard Harold Kemp

Eugene Thadeus Kinerk

Ronald A. King .
David Eden Lane
Kenneth Joseph Loff
Thomas Martinez
Artie McBrearty

Robert. Merki

Sharon Merki

William Nash
Jackie Lee. Norton

Charles Ostrout

Denver Daw Parmenter, Ii

Bruce Carroll .Pierce

Randall. E. Rader

COURT LOCATION

Western Dist. of WA
District of Idaho

Western Dist. of WA
Western Dist. of WA
District of Idaho

Western Dist. of WA
Eastern Dist. of WA
Western Dist. of WA
Western Dist. of WA

Dist. of Idaho

Western Dist. of WA
Western Dist. of WA
Western Dist. of WA
Eastern Dist. of WA
Western Dist. of WA
Western Dist. of WA
District of Oregon and

Eastern Dist. of WA

Western Dist. of WA
District of Oregon

Eastern Dist...of WA
Eastern Dist. of WA
Northern Dist. of CA
District of Oregon

Western Dist. of WA

Eastern Dist. of WA

om

-ASES STEMMING FROM THE GRO. 4N AS "THE ORDER"

weg aE

DISPOSITION i

Convicted of four counts, 40 year sentence.
Plead guilty, 5 year sentence.

Pled guilty, 7 1/2 year sentence.

Convicted of two counts; 40 year sentence.
Trial pending U.S. District Court.
Convicted of 11 counts, 100. year sentence.
Pled guilty, 20 year sentence,

Convicted of two counts, 40 year sentence.
Convicted of 3 counts, 60 year sentence..-

Pled. guilty. Disposition -
committed suicide on 2/23/85.

Pled guilty, 5 year sentence;
Convicted of two counts, 40 year sentence.
Pled guilty, 5 year sentence.

Pled guilty, 3 years probation.

‘Convicted of two counts, 40 year sentence.

Pled guilty, 20 year sentence.

Pled guilty, 20 year sentence,

Pled guilty, 5 years probation:

Pled guilty, 5 years probation.

Pled guilty, 5 years.

Pled guilty, 20 years.

Convicted. of 5 counts, 100. year. sentence.

Pled guilty, 5 years probation.

SENTRAL FILE
 

oat Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 16 of 58

NAME

CRE5-132mM 1.

34

COURT LOCATION DISPOSITION

Frank Silva Western Dist. of WA Convicted of 3 counts, 40 year .
sentence. ‘ *
Ian Royal Stewart Western Dist. of WA Pled guilty, split sentence,
5 years probation. ee
Libby Stewart Dist. of Oregon Pled guilty, 5 years —probation.
David. Tate Western. Dist. of WA Net prosecuted. Serving life
‘ sentence in State of Missouri.
Katherine Suzanne District of Idaho Pled guilty, 10 years imprisonment. :
Tornatzky
Erie Tornatzky District of Oregon Pled guilty, 5 years probation.
Gary Lee Yarbrough Western Dist. of WA. Convicted of 3 counts, 60 year sentence.
George Zaengle Eastern Dist. of WA Pled guilty, 5 years probation.
* # * * * * :

Robert Donohue ~ sentenced 9/24/82 to CAG 5 years imprisonment on Count I;
Count VII, ISS; placed on 5 years probation. On 5/6/83, the sentence was
modified to time served.

Karen Donohue ~ sentenced 9/24/82. on Count I to 90 days CAG: Count VII,
ISS, 5 years probation. On 6/16/83, Count I was modified - 90 days
imprisonment was changed to 5 years probation. Ms. Donohue remains
under supervision in this District to USPO Suing.

Eric Tornatzky - sentenced 5/24/85, ISS; 5 years probation. Special -
Conditions; 1) Pine of $2,500; 2} 250 hours of community service.
On. 6/21/85, supervision was transferred to the District of Idaho; Boise,

Tabitha Stewart (Hagle) - sentenced 5/24/85, ISS; 5 years probation.

Special.Conditions: 1) -$2,500 fine: 2) 150 hours community. service.
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 17 of 58

OFFENSE:
a

Prosecution Version: On duly 18, 1985, the Federal Grand Jury for. the
Western District of Washington returned a 21 Count Indictment (Second
Superseding Indictment) charging 23 defendants with being part of an
enterprise which engaged in a pattern of racketeering activity (Count. 1),
conspiracy to engage in a pattern of racketeering activity (Count II),
and with 19. ether Counts charging various defendants with conspiracy,
ebstruction of commerce by means of robbery, transportation of stolen
money in. interstate commerce, receipt and concealment of stolen money,
harboring a. fugitive, possession of an unregistered firearm, possession
of firearms. and ammunitions by fugitives from justice, and. attempted
destruction of a building by means of an explosive. (A summary of each
count of the Indictment is to follow.)

Several of the 23 defendants have/ entered pleas of guilty to various

charges and. have already been sentenced. Ten defendants entered pleas -

of not guilty to the Indictment and requested a jury trial. ‘These ten
defendants are: ‘Bruce Carroll Pierce, Gary Lee Yarbrough, Randélph George
Duey, Andrew Virgil Barnhill, Richard Harold Kemp, David Eden Lane, Randall
Paul Evans, Frank Lee Silva, Jean Margaret Craig, and Ardie M¢Brearty.

The jury trial in this matter tock place in Seattle, Washington, beginning

on September 9, 1985, before Chief U.S. District Judge Walter T. McGovern...

Each of the ten defendants was represented by legal counsel. The trial
lasted. a total of 79 days, the jury returning its verdict on December
30, 1985, following several days of deliberation. .

Summary of (Indictment: The Second Superseding Indictment. names 23 dif-

ferent individuals as defendants, includes 2] counts, and is 124 pages—

in length.

COUNT I: Count I charges all 23 defendants with being employed by and

associated with an enterprise engaged in a pattern of racketeering activity

in violation. of Title 18, United States Code, Section 1962(c). Count
I consista of 82 pages and is summarized as follows: ©

Sections 1 through 12 (pages 6-9) describe “The Enterprise," including
its purposes and methods used by members of The Enterprise to shield
themselves from the scrutiny of law enforcement authorities.

Sections 13 and 14 (pages 9-14) describe the roles of each of the, 23
defendants. named in the Indictment.

Sections 15 and 16 (pages 14-40) enumerate 67 separate ACTS OF RACKETEERING
‘ACTIVITY and summarize the specific acts committed by each of the 23
defendants. These alleged acts occurred. between October 28, 1983, and
December 11, 1964. They were committed by various defendants at various
times during this period and often more than one defendant was involved
ain the commission of each act.

~4- 0° ob PE Ba

sey
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 18 of 58

The 67 alleged acts are summarized as follows:

_1. Robbery of a video adult book store in Spokane.

2. Two instances of manufacturing counterfeit money ($50 and $10 bills).

‘34. Conspiracy to rob armored cars in Washington and California.

4.. At least two bank robberies, one in Seattle and one in Spokane.

‘5. The robbery of at least three armored cars; two in Seattle and one
in California.

6. The firebombing of a theater in Seattle.

7. The attempted arson of a Jewish synagogue in Boise, Idaho. (This
alleged act was stricken by Court. order.)

&. The commission of at least two murders.

9. The possession and transportation of counterfeit money across state
lines.

10. Shooting at and attempting to murder FBI agents on at least two occa-
sions.

“11. Numerous instances of possessing, transporting, concealing, or storing

money known to have been stolen from banks or armored cars by members

of "The Order."

Section 17 of Count I (pages 40-82) sets forth forfeitures the Government

is seeking as a result of the defendants' commission of the crimes alleged

in Count I. . Twenty-two of the 23 defendants are listed in this section
and the forfeiture categories included are money, motor vehicles, weapons,
personal property, and explosive materials. Many of these items were
seized during the investigation and following ‘the arrests of the defend-
ants. . The total number of items sought to be forfeited is approximately
512, according to the Indictment. (Following the jury verdict, all of
the. defendants have agreed to the forfeiture of the items identified
in the Indictment.)

COUNT II: Count II charges all. 23 defendants with Conspiracy to Engage
in a Pattern of. Racketeering Activity in violation of Title 18, United
States Code, Section 1962(d). Section 1 realleges the allegations of
Paragraphs 1 through 13 of Count I and incorporates them by reference
inte Count II. Section 2 states the conspiracy charge. Section 3 cites
the "Manners and Means" by which the defendants attempted to carry out
the conspiracy. There are 24 paragraphs in this Section which basically
cite the “acts of racketeering activity" previously set forth in Count
I.as. the manner and means to carry: out the conspiracy (pages 83-89).

Section 4 of Count II (pages 89-112) allege 176 overt acts committed
‘by various defendants between July, 1983, and April, 1985. These acts
include the founding of "The Order," many of the “acts of racketeering"
set forth in Count I, the renting of homes and storage facilities, the
purchase of numerous vehicles and weapons; the possession of weapons
and explosives, travel across state lines, possession of false identifica-
tion, and meetings of various defendants during this time.

~ =ENTRAL FILE

Pe eb Fs
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 19 of 58

Section 5 of Count If (page 113) sets forth the forfeitures sought by
the Government in this case. They include assets listed in the “forfei-
tures" section of Count I but are not limited to only the items in that
section.

COUNT III: Count III charges Pierce, Duey,; Parmenter, and Kemp, (as
Well ag the deceased Robert. Mathews) and others with conspiracy -to rob
the Continental Armored Transport Company in or about’ November, 1983.
(Title 18, usc, Sections 1951 and 2). ‘

cour Iv: Count IV charges Pierce, Yarbrough, and Duey (and Mathews)
with obstructing commerce and the movement of articles and commodities
in commerce by robbery of a Continental Armored car in Seattle on March
16, 1984 (Title 18, USC, Sections 1951 and 2).

COUNT Vz: Count V charges Pierce, Yarbrough, Duey, Barnhill, Parmenter;
and. Kemp (and Mathews) with obstructing commerce in the -movement of
articles and commodities in commerce by robbery of a Continental Armored
‘car in Seattle on April 23, 1984 (Title 18, USC, Sections 1951 and.2).

coUNT VI: Count VI charges Barnhill (and Mathews) with transportation
of stolen money in interstate commerce from Seattle to Missoula, Montana,

between April 23 and April 26, 1984 (Title 18, USC, Sections 2314 and.

2).

COUNT VII: Count VII charges Duey alone with transportation of stolen
money in interstate commerce from Oregon to Whidbey Island, Washington,
in November, 1984 (Title 18, USC, Section 2314).

COUNT VIII: Count VIII charges Duey alone with concealing and storing

‘stolen money at Whidbey Island; Washington, on December 7, 1984 (Title.

18, USC, Section 2315).

COUNT Ix: Count IX charges Robert. and Sharon Merki with transportation
of stolen money in interstate commerce from Oregon to Whidbey Island
between November 1 and November 18, 1984. (Title 18, USC, Sections 2314
and 2).

couwr X: Count X charges Rebert and Sharon Merki with concealing and
storing stolen money at Whidbey Island, Washington, on December 7, 1984
(Title. 18, USC, Sections 2315. and 2).

- COUNT XI: Count XI charges Scutari and Silva with transportation of
“stolen money in interstate commerce on or about December 6, 1984, from
Whidbey Island; Washington, to Salt Lake City, Utah (Title 18, USC, Sec-
tions 2314 and 2).

COUNT. XII: Count XII charges Scutari and Silva (and Mathews) with conceal-
ing and storing stolen money at Whidbey Island, Washington, between Novem-
ber 25 and December 6, 1984 (Title 18, USC, Sections 2315 and 2).

“ENTRAL FILE

 

70 gE

ge

Satine soviet ans suet tdmntin i in apie
Pr entigtaieee ara pipers
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 20 of 58

COUNT XIII: Count XIII charges Duey, Scutari, Robert and Sharon Merki,
Silva, and others known and unknown to the Grand Jury with harboring
and concealing Robert J. Mathews at Whidbey Island between November 24
and December. 7; 1984 (Title 18, USC, Sections 1071 and 2).

COUNT XIV: Count XIV charges Duey alone with possession of a hand grenade
on December 7, 1964, at Whidbey Island (Title 26, usc, Sections 5861{d}
and 5871).

COUNT XV: Count XV charges Duey alone with possession of an Uzi machine

gun at Whidbey Island; Washington, on December 7, 1984 (Title 26, USC,.

Sections 5861(d) and 5871).

COUNT. XVI: Count XVI charges Duey alone with possession of 12 ounces
of explosives at Whidbey Island, Washington, on December 7, 1984 (Title
26, USC, Sections 5861(d) and 5871).

COUNT XVII: Count XVII charges Robert and Sharon Merki with. possession .

ef an unregistered 9 millimeter Uzi machine gun at Whidbey Island. on
December 7, 1984 (Title 26, USC, Sections 5861({d) and 5871. and Title
18, USC, Section 2). .

COUNT XVIII: Count XVIII charges Robert and Sharon Merki with possession
of a 9 millimeter Uzi machine gun having the serial number obliterated
and removed on December 7, 1984, at Whidbey Island, Washington (Title
26, USC, Sections 5861 (h) and 5871 and Title 18, USC, Section 2).

COUNT XIX: Count XIX charges Robert and Sharon Merki, being fugitives
from -justice, with transporting and receiving six firearms in interstate
commerce between November 10 and December 7, 1984 (Title 18, USC, Sections
922(g) and. (h) and 924(a) and Title 18, USC, Section 2).

COUNT ZX: Count XX charges Robert and Sharon Merki with being fugitives
who knowingly transported. and received various quantities of ammunition
shipped. and transported in interstate commerce between November 10 and
December 7, 1984, at Whidbey Island, Washington (Title 18, USC, Sections
922(g) and (h) and 924(a) and Title 18, USC, Section 2).

COUNT XXII: Count. XXI charges Pierce; Yarbrough, Duey, Barnhill, and

Kemp with damaging The Embassy Theater in Seattle by an explosive on
April 22, 1984 (Title 18, USC, Sections 844(1) and 2).

Court Order on Motions For Judgments of Acquittal and Motion to Strike:
On December 10, 1985, Chief U.S. District Judge. Walter T. McGovern issued
an 18 page Order after consideration of various defense motions to acquit
as well as strike various portions of the Indictment. Certain of these
motions were granted and certain were denied.

CENTRAL FILE

ae
 

 

 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 21 of 58

Scutari has entered a. plea of guilty to Count I and II of the second
Superseding Indictment under Cause No. CR85-001M on April 30, 1986.

On the same date he pled guilty to Count II of the Indictment handed
down in the Northern District of California under 85-0476. Count II
of this Indictment reads as follows:

(18 U.S.C. § 1951)

 

"fhe Grand Jury further charges: THA T

Oncor about July 29,1984; in Mendocino County, within
the State and Northern District of California,

BRUCE CARROLL PIERCE,
GARY LEE YARBROUGH,
RANDOLPH GEORGE DUEY,
ANDREW VIRGIL BARNHILL,
‘ RICHARD HAROLD KEMP,
RICHARD E. SCUTARI, and
RANDALL PAUL- EVANS,

defendants herein, and others known to the Grand Jury, did
‘knowingly and willfully obstruct, delay and affect interstate
commerce by unlawfully taking and obtaining approximately
3.6 million dollars from the persons and presence of employees
of the Brinks Armored Service Company, against their will,
by means of actual and threatened force, violence and fear
of injury to said employees.”

A brief summary of the written Plea Agreement in this case indicates
that. Scutari will plead guilty to Counts I and II of the second Superseding
Indictment in Western Washington and Count II. of the Indictment in the
Northern. District of ‘California under Rule 20. He uwiderstands that the
maximum penalty is 60 years imprisonment with the fines and forfeitures
which have been set out. He also agrees to voluntary forfeiture of various
properties. and articles received from the proceeds of his criminal acti-
vity. The Government agrees. to dismiss at the time of sentencing any
and all outstanding charges in any and all districts including the Southern
District. of Texas in connection with weapons which were seized at the
time of his. arrest. The Government agrees to recommend that the defendant
serve any sentences.imposed in an appropriate facility in the Southeastern

United States. The Government also agrees that the defendant's wife.

will not. be charged in any possible violations arising from her association
with-the defendant.

Details of Offense: The following description of this offense has ‘been
summarized from various documents on file with the Court, a. memorandum

 

- 2ENTRAL FILE

SE et be
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 22 of 58

supplied by the U.S. Attorney for the Western District of Washington
and based upon the FBI. investigation into this matter, as well as verbal
information provided by the U.S. Attorney.

In recent years, various members of law enforcement agencies have become
aware of an expanding “white supremacist group" referred to as. The Aryan
Nation. This group established its church, training compound, and: main
headquarters near Hayden Lake, Idaho, and has been directed for the past
ten years by Richard G. Butler. That facility and headquarters is located
approximately 35 miles east of Spokane, Washington.

At various times during the past. few years, Mr. Butler and his association
have received considerable. media attention and he has been quoted by
different media sources as saying, “This is where we and fellow white
separatists can create a separate state for our race~the territorial
imperative." More recently, in a newspaper article, Mr. Butler’ was quoted
as saying, "Race and religion are inseparable beliefs of the Aryan Nation
and the Pacific Northwest is the last white American bastion where they
can be practiced."

Because of the somewhat remote location of Butler's compound and because
of his personal charisma and beliefs, various individuals from many parts
of the United States have been attracted to his church and to this loca-
tion. -

Since approximately August, 1984, FBI agents in Butte, Montana, San Fran-
eisco, California and Seattle, Washington have been investigating a series
of offenses involving armored car robberies, murders, arsons, counterfeit-
ing, and numerous instances of interstate transportation of stolen
property. On October 5, 1964, Thomas Martinez was arrested on counterfeit-
ing charges in. Philadelphia, Pennsylvania, pleaded guilty to the charges,
and agreed to cooperate with investigators. Martinez, as well as -at
‘least one other informant, has been instrumental. in providing the FBI
with extensive information concerning a group known as "The Order."

Origins of The Order: The Order is essentially an offshoot of the Aryan

Nations church operated by Mr. Butler in Hayden Lake, Idaho. Several
of the individuals who were attracted to Mr. Butler's church eventually
became discouraged with his approach to leadership, particularly because
he was. not sufficiently radical or militant. Consequently, approximately
ten individuals who received their early indoctrination and training
at the Aryan Nation compound near Hayden Lake, broke off and organized
. into a splinter group, calling themselves "The Order" or “The Bruders
Schweigen" (meaning "The Silent. Brotherhood”). They also utilized. other
names from time to time, including “The Underground," “The White American
Bastion," and “The Aryan Resistance Movement."

This severance from the Aryan Nation began in the fall of 1983 with organi-
zational and planning meetings of the core group comprised of Robert
qd. Mathews, Bruce Carroll Pierce, George Randolph Duey; Denver Daw

an VENTRAL FILE

 

VOR DRE

Ser Uae
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 23 of 58

Parmenter, Richard Harold Kemp, Kenneth Joseph Loff, and David Bden Lane.
Hereafter, this group camé to be more widely known as "The Order" and
was referred to as such in various reports in the news media.

Leadership and Initiation of Members: The original organizers of the
Silent Brotherhood watched membership of the order grow within a few
months: to approximately 25 to 30 people. They had set up initiation
precedures and began studying books on forming and maintaining an under-
ground paramilitary unit. The original members were reportedly influenced
greatly by a book.called The Turner Diaries and also relied heavily. on
such books as The Road Back which is described as a “cookbook” for such
things as structuring a paramilitary underground organization, developing
codes, using explosives, and related concerns.

The leader of The Order was clearly Robert J. Mathews. He was apparently
instrumental in naming the organization and establishing initiation ritu-
als, ag well as other trappings of a “fraternal” organization. As. éach
member: joined, he or she pledged an oath that they would not be detoured
from their various activities until their goals had been accomplished.

The Order used symbols to signify its existence. The primary symbol
was @ medallion bearing. the "Bruders Schweigen” motto which was to be
worn around the neck. A number of these medallions were recovered follow-
ing the arrest of various members of The Order. Additionally, The Order
used code names to identify its members and associates; a chain of command;
a formal interstate communication system; and an organizational structure
complete with management levels and specialized functions.

Goals of The Order: Members of The Order held ‘extreme, right wing politi-
cal views," focusing on anti-Semitism, neo-Naziism, and related thinking.
The basic philosophy was similar to that of the Aryan Nations. church,
that is, that a cataclysmic race war is inevitable. Simply stated, the
goals of "The Bruders Schweigen™ were to create a separate white state
and turn over all political power to white Christians.

In order to accomplish these goals, members apparently had to. be willing
to rob, burn, and murder in the name of these views. According to the
Government, The Order was explicitly dedicated to the goal of “spear-
heading" these views which include violent and all~pervasive
anti-Semitism, adoption, in whole or in part, of much of the dogma,
trappings, and goals of Nazi Germany, and a dedication to initiating
and consummating a revolution in the United States along racial and/or
_@thnic lines.

The individuals attracted to The Order were almost entirely persons with
previous associations with extreme right wing causes, such as the Ku
Klux Kian, various neo-Nazi organizations, and various "Identity Christian"
congregations. Certain defendants who have been debriefed fully admit
their political leanings and have explained that Mathews offered an oppor-

~ CENTRAL

Bob agin ah ee
 

Case 2:85-cr-00001-RAJ. Document 2. Filed 09/14/20 Page 24 of 58

tunity to engage in action rather than "just talking" about "race" prob-
lems. Also, most of the members of The Order were financially strapped
and the efforts of the group provided them with huge amounts of money
which were utilized by everyone for purely personal creature comforts,
such as cars, audio and video equipment, and extensive travel.

‘The Order was intended to be a national underground organization to exert
itself as a querrilla group in order to help finance various white suprem-
acy groups. The Order set up seven steps to accomplish this goal:

1. Form the organization.

2. Establish a war chest.

3. Acquire money through armed robberies.
4. Recruit new members.

5. Commit assassinations of alleged enemies, including government offi-~ .

cials.
6... Expansion. of the guerrilla movement itself.
7. Formation. of an amny. .

‘Methods of Pinancing Activities of The Order: To accomplish the goals
of The Order, the group needed funds and weapons. Funds; in the form
of money estimated to be between four and five million dollars; were
accumulated by means of a variety of criminal. activities taking place
in. a few short months. initially, Robert Mathews attempted to fund the
movement by counterfeiting U.S. currency on the printing press of the
Aryan Nations church in Hayden Lake, Idaho. He was assisted in this
early counterfeiting venture by Lane, Yarbrough and Pierce. However,
the initial counterfeiting dia not produce bogus bills ef the highest
quality, although the bills were passed with limited success. In fact,
Pierce was caught passing counterfeit money in Eastern Washington) was

convicted, and became a fugitive when he failed to report as directed |

after sentencing.

Early on, The Order considered robbing such "socially undesirable" ‘targets
as pimps, pornography stores, and "dope. dealers." Efforts to effect
such robberies foundered for several reasons, although Pierce, Duey -and
Mathews robbed a pornography store in Spokane in October, 1983, which
hetted approximately $300. As a result, The Order decided to seek -out
juicier targets. These targets. included banks and armored car companies:
Additionally, The Order made another effort at producing counterfeit.
Money, some of which was apparently passed successfully.

Some of the major crimes committed by members of The Order are summarized
in a following section. ,

The "war chest" accumulated by The Order was used to establish salaries
of $400 per week for its members, as well as "employee benefits" such
as rest and recreation leaves, automobiles, expenses, and bonuses. Money
was also used. to. purchase approximately twenty acres of land in the Priest

an CENTRAL ©

 

per ag ge
ey Fo

oo
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 25 of 58

Lake, Idaho, area to use as a training facility. Additionally, surrounding
acres of land were also leased for this purpose. The training facility
was operated by Randall Rader whose sole function was to train new. recruits
in paramilitary: tactics. Subsequently, Rader also purchased additional
land in Missouri for. the same use.

Methods of Communication Used by The Order: The Order developed an organi-
zational structure complete with management levels and specialized func«
tions... They. also developed code names to identify members and associ-
ates, a chain of command,..and a formal interstate communications system,
consisting of message. centers and mail drops.

Staff members, some of whom were scattered throughout. the United States,
predominantly in the West, were ‘required to communicate daily by calling
in to constantly shifting telephone "message centers" operated throughout
the country. Centers were located at various times in Washington, Idaho,
Florida, Texas, Arizona, Oregon, and California. Certain written material
_ recovered after the arrest of some members of The. Order stated that every
staff member. is responsible for making sure that every man in his command
sector has memorized the “bear. trap number" and the current message center
mumber.. (The "bear trap number" was to be utilized in case of arrest.
Arrested members would call. the number to be furnished with bail money
and defense counsel.)

The Order also adopted numerous. underground methods of avoiding law
enforcement scrutiny, including false identities through the tse of “dead
baby" birth certificates and other means. Documents recovered in searches
include Order rules requiring each member to carry at least. one set of
false identification documents at all times. Additionally, The Order
established numerous “safe houses” throughout the Western United States
where members could lay low between "jobs" and utilize illegal. radio
systems for communicating beyond the frequencies authorized for use by
citizens band owners. The Order also hired its. own locksmith (William

J. Nash) and utilized a gun shop owner is Spokane, Washington, as an.

armorer.
Summary of Crimes Committed by Members of The Order:
CONSPIRACY TO ROB AN ARMORED CAR. IN SEATTLE IN NOVEMBER, 19837

In November, 1983, The Order began: considering robbing armored cars as
a means of funding their activities and as a means of obtaining money
for their own uses. (According to information developed by the FBI,
Mathews had already quit his employment by this time and Duey and Parmenter
both ended their respective jobs in March, 1984. Andrew Barnhill, a
new convert. from Montana, quit working in approximately April, 1984.)

During November, 1983, a number of Order members journeyed: to Seattle
to survey armored. car routes ‘and map out a robbery. Those making. the

“12-

abn Sellers

roe
 

‘trip were Mathews, Pierce, Parmenter, Duey, Soderquist, and Dan Bauer.
Upon arriving in Seattle, the group surveilled armor car routes and retired
' to consider the best ones ‘to hit. . Baver, shortly thereafter, lost interest
in this project. ,

ARMORED CAR ROBBERY IN SEATTLE ON MARCH 16, 1984:

On March 16, 1984, Mathews, Pierce, Yarbrough and Duey robbed an armored
car courier in Seattle as he was leaving a Fred Meyer Department Store
with a sack of money. In committing this crime, they knocked the courier
down; grabbed. the money, and fled. The take was approximately $44,000
in currency and some non-negotiable papers.

ARMORED CAR ROBBERY IN SEATTLE ON APRIL 23, 1984:

On April 23, 1984, a Continental Armored transport truck was held up
by seven men in a shopping center in North Seattle. The men wore stocking
masks, were armed with a variety of weapons, and announced their presence
by having one man stand in front of the truck holding up a sign telling
the occupant. to "get out or you die." The take was approximately. $500,000.
Investigation revealed that the seven participants were Mathews, Yarbrough,
Pierce, Duey, Barnhill, Kemp, and Parmenter.

ARSON IN SEATTLE:

on April 22, 1984, prior to the robbery on April 23, 1984, Gary Yarbrough:
Set off a bomb causing an explosion at The Embassy Theater, a pornographic:
movie theater in downtown Seattle. The plan was apparently to divert
the police from the Seattle robbery the following day. A telephone threat
to the theater was utilized and Parmenter and another participant also
spread nails on a nearby street, hoping to create a traffic snarl. (It

should be noted that all defendants charged with this crime in Count

XXTI were acquitted.)
SYNAGOGUE ARSON IN BOISE ON APRIL 29, 1964:

On April 29, 1984, Bruce Pierce detonated a dynamite bomb in a synagogue
in Boise, Idaho. Approximately $5,000 in damage was done to the synagogue.
(It. is moted that this allegation, listed as an “act of racketeering
activity” in Count I, was ordered stricken from the Indictment by. Court
Order, even though Pierce confessed to the crime, because the Court. found
that it was outside the scope of the conspiracy: )

COUNTERFEITING IN NEWPORT, WASHINGTON, IN MAY, 1984:
Some of the proceeds from the armored car robberies in Seattle were used
to purchase a new printing press to be used to renew and upgrade the

counterfeiting efforts of The Order. The printing press was purchased
in Denver, Colorado, by Lane and Robert Merki and installed in a “safe

~13- Sheth.

eae
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 27 of 58

house" rented ‘by Duey and Parmenter in Newport, Washington. Merki and
Lane, assisted by Duey and Parmenter, then began experimenting with paper
and. dyes at the Newport house and began running off bills. However,

their activities were interrupted by an unexpected visit from local law —

enforcement authorities whe were looking for Pierce, then a. fugitive
on an earlier counterfeiting charge. Although the counterfeiting operation
was not discovered. by police, Lane and Merki became nervous and moved
the printing press to a house rented by Merki in Boise, Idaho.

COUNTERFEITING. ACTIVITIES IN. BOISE AND PHILADELPHIA IN JUNE, 1984:

After the printing press was moved to the house in Boise, ‘Robert Merki
‘and Lane completed the printing of a large number of ten dollar bills.
Lane took approximately $30,000 of the bogus ‘ten dollar bills to
Philadelphia where he enlisted the assistance of Thomas Martinez and
George Yaengle to cut up the bills and pass them. in the Philadelphia
area. Lane provided the two with a list of instructions entitled “Do's
and Don'ts of Counterfeiting." It is noted that Martinez was arrested
- while passing some of these bills.

MURDER OF WALTER. WEST IN IDAHO ON MAY 27, 1984.

Some time in mid~ or late-May, 1984, Thomas Bentley, an official of the
nearby Aryan Nations church, went to the home of Robert Mathews in. Metaline
Palis. and told him that another member of the church, Walter West, . had
a loose tongue and was talking freely about the church and Order business
to outsiders. Mathews reportedly assigned the job of killing West to
Duey, Dye, Kemp and David Tate. West was apparently lured into a wooded
area in northern Idaho by these. four men at. which time Kemp struck hin
in the back of the head with a hammer. Duey then shot West in the head
witha rifle. Dye helped bury the body.

MURDER OF ALAN BERG IN DENVER ON JUNE 18, 1984:

Alan Berg. was a Denver radio talk show host who was also Jewish. He
delighted in holding various. people and movements up to ridicule, ineluding
‘chose on the far right. Berg was hated by members of The Order as a
Jew and as a patticularly abrasive representative of what The Order per-
ceived as the “Zionist~controlled media." On dune 18, 1984, Berg was
murdered by a gunman who shot him thirteen times with a machine gun as
he got out of his car at his home. The murder weapon was later recovered

in a search of Yarbrough's home in Sand Point, Idaho, following his October

assault. on federal. officers. . The FBI investigation identified Pierce
as the trigger man im this crime. Lane was identified as the getaway
driver and Mathews and Scutari. had been present as back-ups but did not.
actively participate in the shooting. Jean Craig was identified as having
done the intelligence work for the Berg murder in. that she went to Denver
and followed Berg around, learning his work habits, where he lived and
other such details.

~14-

fee i Be ROP ek Pte

oe

‘ed

 

eee

road ue
ae a kate
WE
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 28 of 58

ARMORED CAR ROBBERY IN UKIAH, CALIFORNIA, ON JULY 19, 1984:

On July 19, 1984, a Brinks truck was robbed by a number of white males
who brandished. various weapons, including at least one automatic weapon
which was fired into the truck when it. had stopped and a guard refused
to come out. After the truck had been forced off the road, a man stood
in front of the truck with a sign telling ‘the occupants to “get out or
die.” The robbers made off with 3.6 million dollars in currency. ‘he.
FBI has identified those actively participating in the robbery as Mathews,
‘Yarbrough, Duey, Parmenter, Scttari, Robert Merki, Kemp, Soderquist,
Plerce, Barnhill, Evans, and Dye. During the course of this robbery,
Mathews. left a hand gun in the truck which was subsequently recovered
and traced as having been purchased by Barnhill in Montana in April,
1984,

TRANSPORTING THE LOOT FROM UKIAH, CALIFORNIA, TO BOISE, IDAHO:

After the robbery, the robbers laid low in California for the night. and
the following day, July 20, 1984, transported the stolen 3.6 million
dollars from California to Reno, Nevada. On July 21, 1984, the robbers
set out on a staggered caravan from Reno to the home of Robert Merki
in Bolse, again transporting the loot across state lines.

CONCBALING AND DIVIDING UP THE 3.6 MILLION DOLLARS:

After arriving in Boise on July 21, 1984, the stolen money was taken
to. the home of Robert Merki where it was counted. Sharon Merki- and. her
daughter, Suzanne Stewart, assisted in the counting of the money.

The money was counted and each of the robbers received $30,000 as a bonus
and $10,000 for six months salary. “In addition, David Lane; Sharon Merki,
Suzanne Stewart, and Jean Craig each received $10,000 and Sharon Merki's
juvenile son also received $3,000.

The remainder of the money was divided between Mathews and Bruce Pierce
for use in the movement. The 1.5 million dollars given to Mathews was
loaded by Robert. Merki, Lane and Loff into Loff's station wagon, which
Loff then drove to his Ione, Washington, farm where it was buried in
the outbuildings. Pierce got approximately $700-800,000 to be used for
additional recruiting and to found a new cell.

Much. of the stolen money want. for creature comforts such as automobiles,
stereo and audie equipment, travel, and other such expenditures. Some
of it. went to purchase weapons ‘and other items for use of the individuals
or The Order. Some of it was given to extreme right wing organizstions
such as the Ku Klux Klan and the National Alliance.

~15~
 

 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 29 of 58

The money buried on Loff"s farm near Ione, Washington, was distributed

by Loff to people designated by Robert Mathews. In August, 1984, Loff

gave Richard Harold Kemp $230,000 and David Eden Lane $310,000. Later
in the month, Lane returned to Ione and received another $100,000, which
he indicated he was giving to Louis Beam, a Texas Klan leader. Money
was also used to open the "Mountain Man Survival" company by Rader and
Loff, after which they searched for land on which to construct a camp
for paramilitary training. In September, 1964, they located land near
Priest Lake, Idaho, and purchased it with a down payment of $30,000. ‘They
were assisted in’ their purchase by Ardie McBrearty, a non-lawyer "legal
-adviser" who wag paid. $100,000 for his services, then and in the future.

Loff, Rader, Norton, and others also began purchasing weapons and supplies

in large quantities. In September, 1984, Loff and Rader took $20,000
in loot to Las Vegas and spent it purchasing survival equipment. Three
weeks later, they made a similar trip to Reno, Nevada, again spending
approximately $20,000. Expenditures were made in the Spokane area for
snowmobiles, all-terrain vehicles, and other supplies, including $10,000
in radio equipment.

In November, 1984, Loff gave Barnhill $50,000 to be used by Barnhill
for establishing a “cell™ in Montana. Shortly after that, as The order
began feeling heat, the decision was made to remove the remainder of
the money from Loff's farm. The remainder of the money, with the exception
of $70,000, was dug up and transferred by Rader to Norton's residence
in Idaho. “In November, 1984, Rader gave $200,000 cf this cash to Scutari,
who transferred it from Idaho to Portland to give it to the fugitive
Mathews. In December, 1984, Loff and. Norton took salary payments of
$10,000 each to Spokane for Dye, Zaengle and Nash. ‘The money was given
to Dye and. Zaengle. In January, Norton became alarmed at ‘the arrest

of Dye, Barnhill and Kemp and left Idaho for Missouri, taking with him

an. estimated $200,000.
YARBROUGH'S ASSAULT ON PEDERAL AGENTS ON OCTOBER 18, 1984:

On. October 18, 1984, federal agents approached the residence of Gary
Yarbrough in Sand. Point, Idaho; and were fired upon by Yarbrough. A
warrant was subsequently issued for the arrest of Yarbrough charging
him with assaulting federal officers and he became a fugitive. A. subse-
quent. search of his residence revealed voluminous extremist literature,
Order memorabilia, and weapons; including a machine gun identified as
the weapon used to murder Alan Berg.

The Yarbrough incident. created considerable heat on Order members in
. the Idaho-Eastern Washington area and resulted in the mid-November. moves
of Duey, Robert and Sharon Merki, and Sharon's son, Ian Royal. Stewart,
to three new safe houses located on Whidbey Island in Puget Sound.

Also; in November, Mathews; Scutari, and Silva moved from the Idaho-Eastern

-16- .

cy

eee

wide quenege  e
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 30 of 58

oo

Washington area to five new “safe. houses" near Mount Hood, Oregon, where
they were joined by several new recruits.

THE MATHEWS SHOOT~OUT IN PORTLAND ON NOVEMBER 24, 1984:

On November 24,.1984, Mathews and Yarbrough met with Thomas. Martinez.

ata motel in Portland. During the meeting, Mathews briefly exited. the
motel. room, spotted an FBI agent, and began a gun battle in which. he
fired at. two agents with a handgun, stxiking one. The other agent, in
turn, shot Mathews in the hand, Mathews escaped and evefitually made
his way to Whidbey Island where he was located by FBI agents on December
7, 1984. Following the shoot-out in Portland, Gary Yarbrough was captured
at the Portland motel.

DEATH OF MATHEWS AND CAPTURE OF OTHERS ON WHIDBEY ISLAND ON DECEMBER
7-8, 1984: :

‘On December 7, 1984, approximately one hundred PBI agents. and local ‘law
enforcement authorities. surrounded three residences on Whidbey Island
where Mathews and a number of his follewers were believed to be hiding.
The occupant of one of these houses, Randolph George Duey, surrendered
upon running out of the house and being confronted with FBI agents with
automatic weapons. Duey was carrying a Uzi machine gun and a handgun
and. a subsequent. search of the residence resulted in the recovery of
a hand grenade and a. quantity of C-4 plastic explosives. Also recovered
from the Duey residence was approximately $10,206.20 in currency, as
well as voluminous extreme right wing political material.

‘The occupants of the second house, Robert E. and Sharon K. Merki, alse
surrendered... A search of their house resulted in the recovery of approxi-~
mately $25,524.10 in cash, an Uzi machine gun and numerous other weapons,
and political materials. At the time of their arrest, the Merkis were
both fugitives from counterfeiting charges in Oregon and Washington and
bail jumping in Oregon. .

The third house was occupied by Robert Mathews and Ian Royal Stewart,
son of Sharon. Merki. Stewart surrendered after a stand-off of approxi~
mately eight hours. When he voluntarily came out of the residence; he
was carrying $40,000 in cash, including bills which apparently came from
the Ukiah armored car robbery.

Mathews refused to surrender and died some 35 hours after the siege began,

when the house caught fire and exploded due to explosives within: it...

During the 35 hours, Mathews engaged in a gun battle with the surrounding
agents, firing machine guns at the agents and at a helicopter being used
to monitor the situation.

Thereafter, most..of the other members of The Order who remained at large

were eventually tracked down and arrested by FBI agents.

es

ae eB Lote =
LL? ba OR ESE Rhee Be: temic dni
~L a= 5

we aad

Pe

 

Se
Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 31 of 58

To summarize Scutari's activities, he has been named in eight. predicate
acts. Several of these acts have already been discussed in the details
but. for clarification, will be discussed here briefly.

Predicate Act 15 is in regards to the Alan Berg murder in which evidence
indicates that Scutari acted as a lookout during the incident. It should
be made clear that the defendant at the time of his plea denied any inolve~-
ment In this act and there has been no finding of guilt or -innocence
by ‘the Court.

Predicate Act 18 discusses his involvement in the Ukiah bank robbery
where 3.6 million dollars in currency was taken and the defendant was
a participant,

Predicate Act 22 discusses the fact that the defendant used $5,200 in
stolen money to purchase a. car in Boise, Idaho on July 23, 1984.

Predicate Act 31 is actually a separate criminal act in where Scutari
was part of a conspiracy to Fob the Brinks vault in San Francisco in
August. of 1984.

Predicate Act 52 discusses the fact that Sceutari received $220,000. of .
stolen money. on November 23, 1984.

Predicate Act 65 discusses the defendant moving more than $5,000 ‘from
Whidbey Island to the State of Utah on December 6, 1984.

Predicate Act 66 discusses Scutari along with Mathews storing $40,000
of stolen money at Whidbey Island, and finally Predicate Act 67 discusses
Scutari using $6,000 in stolen funds. to purchase an automobile in Belen,
New Mexico on December 11, 1984.

Investigators _Of this case reveal. that Scutari served as the chief of
YK sesarie of The Order. He is highly qualified in martial arts and
"considered an expert with various firearms.
, era,
‘The defendant was also involved in a mock trial of a person known as
William Soderquist in October of 1984. Reports reveal that Soderquist
was threatened with his life as a result of this mock trial.

 
  
 

Law enforcement. indicate that the defendant Scutari was one ‘of the top
five people of The Order and definitely one of the leaders.

 
   

‘been a fugitive for several months.

The defendant. was arrested at his place of employment and told agents
at the time of his arrest, “If I had gotten a gun you would have had ©
to kill me": Although the. defendant was not armed at the time of his
arrest, 2.25 ‘automatic ‘weapon was found in his vehicle along with a number

CENTRAL FiLe

-~18~

Sho ENE apt aes
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 32 of 58

of other weapons which were found at his apartment.

dant's statements, it is apparent that

In view of the defen~

Scutari is a4 very dangerous

individual. . He was well ingrained in The Bruders Schweigen and. aside

from” thie various Predicate Acts and being in charge of security of. The

Order, he also gave voice stress tests to new recruits and was considered
a close friend of Bob Mathews.

Victim Impact Statement.

The following are a list of crimes involving

victims which the evidence at trial indicated were committed by members

of “The order"
Indictment:

CRIME

 

Armed Robbery of
Worldwide video
Store

Spokane, WA
10/28/83

Armed Robbery of
Citibank, Inhis
Arden Branch,
Seattle, WA
12/20/83

Armed Robbery of
Washington Mutual
Savings Bank
Spokane, WA
1/30/84

Armed Robbery of

Continental
Armed. Transport
Courier (at Fred
Meyer. Store
Seattle, WA
3/16/84

_ Armed Robbery of

Continental
Armored Transport
Truck (Northgate
Mall)

Seattle, WA
4/23/85

VICTIM(S)

Kenneth R. Taylor
Theresa Sullivan

Tami Lee Hyldahl

Kathy Tomison

Jean Stephens

Gail Bailey
Gail Fox

George King

George King
Robert White.

~19~

$ AMOUNT

OF. LOSS

$ 370

$25,956

$ 3,181

§ 44,807

Approx.
$400,000

as. part of the racketeering enterprise charged in the

DEFENDANT (S)
INVOLVED

Duey, Pierce
(with Mathews
& Dan Bauer)

(Robert Mathews)
David Lane
(accessory)

Bruce Pierce
Gary Yarbrough |

Bruce Pierce
Randy Duey
(with Robert
Mathews & Gary
Yarbrough)

Bruce Pierce.
Randy Duey
Richard Kemp
Gary Yarbrough
Andy. Barnhill
(with Robert
Mathews & Denver
Parmenter)

ape go ppm PT FILE .
— SO ae

*e

ip
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 33 of 58

 

¢

-$ AMOUNT DEFENDANT(S) .

CRIME VICTIM(S)} oF LOSS INVOLVED =
Murder of Walter Walter west Randy Duey

West, Idaho , Richard ‘Kemp

5/27/85 (with David Tate,

Jim Dye, Robert.
Mathews & Tom

Bentley)

_ Murder of Alan Alan Berg Bruce Pierce
Berg, Denver, David Lane
Colorado Jean Craig
6/18/85 : (with Robert

: Mathews. &

Richard Scutari)

Armed Robbery of Lisa King $3.60 Bruce Pierce

Brinks Armored million Randy Duey .

Truck Richard Kemp

Ukiah, CA Gary Yarbrough

7/18785 Andy Barnhill
(with Robert
Mathews,
Soderquist,
Merki, Dye,
Denver

Parmenter’ &
Richard Sceutari)

befendant's Version:
"I summary of my offence: I am guilty of driving a vehicle
in. an armoured car robbery, transporting stolen money, giving
voice stress tests to new recruits, and I was on Widby Island
with Bob Mathews afew days prior to the shoot out.
As to the why of my crime: We needed the money.

7s/ Richard J. seutari
5-14-86"

PRIOR RECORD:
The defendant claims that at age 16 he was arrested for public intoxication
and disorderly conduct by the Naples, Florida Police Department. The

defendant claims that the matter was disposed of by the authorities releas-
-ing him to his parents. This information could not be verified.

~30- a ee
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 34 of 58

Adult Record:

Scutari was arrested on March 1, 1969 and charged with disorderly conduct
by the Port Walton Beach Police Department in Flordia. The defendant
was allowed to forfeit $35 bail. No other information is known about
this charge.

No other prior record was found en the defendant.
PERSORAL & FAMILY DATA:

Defendant: Scutari is the youngest of two sons born to the union of
Fred and Margaret Scutari. He was born in Port Jefferson, New York. and
at age 9 the family relocated to Hollywood, Florida. The defendant. was
reared in this area until age 17 when he left the family setting ‘to join
the U.S. Navy.

The defendant's father was a carpenter and construction worker and
apparently a good provider.

Scutari: relates that the family is close knit and that his parents were
upset over his arrest.

The defendant's father was interviewed and related that Scutari had no
problems growing up. It. is apparently difficult for the defendant's
parents to realize the seriousness of Scutari's actions. The father
remarked that he felt the news media had over reacted and in. fact stated
that while in high school, one of Scutari's close friends was Jewish.

The defendant's older brother, Prank, was sentenced to three years custody

of the Attorney General out of the Southern District of Florida in Miami...

He is presently serving his sentence at the Atlanta Federal Penitentiary.
His. conviction was in relation to Scutari's criminal activities regarding
The. Order. The defendant admits that his parents are somewhat angry
and upset but. are still supportive of the defendant. Sceutari claims
that his parents do not particularly agree with "The Order" and also
acknowledges that his mother does not really understand The Order.

- ‘To summarize, investigation reveals the defendant has come from a normal
loving family and apparently experienced no problems while growing -up.

Parents & Sibling:

. Father: Fred Scutari, age 69, resides at 4654 Dryfus Avenue, Stuart,
Florida, retired.

Mother: Margaret Scutarie (nee) Coliccic, age 69, resides with husband
and is a housewife.

 

eee

2 bea hoe
 

 

- Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 35 of 58

Brother: . Frank ‘James Scutari, age 42, serving a three year sentence
at Atlanta Federal Penitentiary.

Marital: on october 24,. 1970, Seutari married Linda Voulo in. New Orleans,
Louisiana. two children were born to this union by the name of Tina,
age 16, and Richelle, age 15. Mrs. Scutari filed for and received a
divorce in Stuart, Plorida on December 21, 1976. Initially, the parents
were given joint custody of the children, however, the defendant was
to pay $200 per month child support along with $200 per month alimony.
Court files reveal that the defendant made these payments.

Scutari clains that thie marriage failed as he was employed in the oii
fields approximately six months out of the year which caused considerable
stress in their marriage. On February 3, 1977, ‘the defendant's ex-wife
relinquished custody of the children which was verified by court documents.
The defendant clains that the children were, to quote his ex-wife, ."in
her way*.

In 1978, it was agreed that the oldest child, Tina, would return to live
with his ex-wife who apparéntly now resides in St. Petersburg, Florida.
The defendant states he has had no contact with this child or his ex-wife
in over two years. .

Seutari continues to have custody of the second child, Richelle, who
_ presently resides with his parents in Stuart, Florida.

Both daughters apparently have adjustment problems along with learning

disabilities and. are in special programs.

Scutari's second marriage. occiirred to Michele Pardee in Ft. Lauderdale,
Florida in January of 1977. One child was born to this union by the
name of Danelle, who is age 4. She is presently residing with her mother
and ‘maternal grandparents who reside in Pembrook Pines, Florida.

We have attempted to contact Mrs. Scutari, however, at the time of this
dictation, this has not been. accomplished.

The defendant claims that he has told his wife to file for a divorce
because of his current criminal problems. He also relates that her parents
dislike him and are very angry because of his criminal behavior.

EDUCATION:

Investigation reveals that the defendant completed the llth grade at
McArthur High School in Hollywood, Florida. A copy of his transcript

reveals below average grades.

Upon leaving high school, the defendant joined the U.S. Navy’ and received
his high school equivalency in 1965.

-22-

\

THE

* Lage Hee

ORR

tees oe
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 36 of 58

 

Oa RRS A >

Scutari states that from April.to. September of 1985, he completed 600
hours: of training as an auto technician and mechanic at the American
Technical Institute in Tulsa, Oklahoma.. The subject states he received
a certificate. He used the name of Larry Michael Cupp. Inquiries have
been sent to this institute but no reply has been received.

EMPLOYMENT :

From September 1985 through March of 1986 the subject was employed by
Brake Check in San Antonio, Texas. He was employed as an alignment. and
front end specialist averaging $300 per week income. This employment :
‘terminated as the subject was arrested on the current offenses. . i

From. October 1983 through June of 1984, Scutari was employed by Matteo
and Grozza Builders in Stuart, Florida as a foreman building houses. : B
His wages averaged $480 per week and the defendant claims he terminated
this employment to join The Order.

Contact with this company revealed that ‘the defendant was dependable
and considered a good employee.

From May 1980 through October 1983 the defendant was self-employed in
Stuart, Florida sub-contracting carpentry work.

From May 1968 through October 1979, he was employed by Taylor Diving &
Salvage Company in. Belle Chasse, Louisiana. He was employed as a diver
working in the oil fields and earned $10.08 per hour. The defendant
claims he terminated as he was away from his. family six months out of
the year. Contact with this company reveals that there was nothing
derogatory in his file and he was considered a good diver.

MILITARY RECORD:

The defendant enlisted in the United States Navy on July 9, 1964 and
received an honorable discharge on April 29, 1968. He left the service.
as a 3rd. Class Engineman. The defendant claims that he did receive one.
Captain's Mast as he was out of uniform. Disposition was ten days
restriction to base. Scutari commented that he was also brought before
a second Captain's Mast and charged with fighting but was found not guilty.

HEALTH:

. Physical: The defendant is. 5'10 1/2" tall, weighing 175 pounds with
brown hair and hazel eyes. He has a tattoo of a Navy diver's helmet.
on his right arm.

The defendant claims he is allergic td tetanus shots. In January of
1974, ‘bone xeconstruction surgery was conducted as a result of being
kicked in the face from a karate opponent. Scutari claims this was an
accident in which he received a broken cheekbone. In the same year of
1974, a piodinal cyst was removed. ,

fe mpm ay re
: Be S
n / &

~23

 
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 37 of 58

 

The subject states he is in excellent health and apparently enjoys working
out with weights. He is also considered an expert in karate and other
‘forms of martial arts.

The defendant admits to experimentation with marijuana as a young adult.
He no longer uses any narcotics and has never been addicted to any drugs.
He socially uses alcohol.

. Mental & Emotional: . The defendant was found to be cooperative during
the investigation and it appears that his statements have been truthful.
He refuses to discuss anything in regards to the Alan Berg murder, but
has commented as to his guilt in relation to the other offenses.

The. subject was found to be polite and courteous during interviews and

seems to possess at least average intelligence.

He. claims. to have never been treated for any mental or emotional disorder
nor has he been referred for counseling. ,

FINANCIAL CONDITION:

The defendant denies any assets or or liabilities and has stated such
on his financial form. :

EVALUATION:

Seutari.is a 39 year old male who has entered guilty pleas to Racketeering
Activity, Conspiracy to Engage in Racketeering and Obstruction of
Interstate Commerce by Robbery. It appears that the defendant became
involved in The Order in June of 1984. He rapidly became one of the
leaders and according to investigators, was chief of security. The
defendant was involved in the Ukiah robbery, the conspiracy to rob ‘the
Brinks vault in San Francisco, several of the Predicated Acts involving
money and allegedly, a lookout. during the Alan Berg murder. The defendant
has not pled to this act, nor has there been a finding of guilt.

Aside from two minor incidents, the defendant has no serious prior record
and. appears to have come from an intact and loving family. Although
his ‘parents. are supportive, they seem to have difficulty accepting the

reality of their son's criminal behavior. It appears that they do not

understand ‘his beliefs in Bruders Schweigen, nor do they particularly
share the same beliefs. a

The defendant. has. experienced. two marriages and. expresses concern over

his children. He appears to be in good health and is free of any mental
or emotional disorders including drug or alcohol abuse.

~24-

a ag
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 38 of 58

In conclusion, Scutari is viewed as a dangerous individual who verbally
stated to the atithorities at the time of his arrest, that he would not.
have. been taken alive if he had been armed. This would suggest that
the subject is quite violent, especially in view of the fact that weapons
were found in his apartment and vehicle. It. is this writer's opinion
that the sentence for Mr. Scutari should be fashioned accordingly.

Respectfully submitted,

let fx

William T. Peek
U.S. Probation officer

APPROVED:
ROBERT B. LEE, Chief
U.S. Probation Officer

BY: Xf, . Ly. any. :
Kenneth A. Wagner, Sup@rvising
U.S. Probation. Officer’

 

WIP ssm
05/30/86

~25-

 

 

A, MPR

Lae

wet gee
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 39 of 58

 
Case 2:85-@®0008%- RAJ Document 2 Filed 09/14/20- ‘Page 40 of 58

 

CS Re

 

 

 

 

 

 

 

- \' 23 V- ‘3 :
GN le a ae bem 3
IN THE UNITED STATES DISTR ICT COURT “ie A i
FOR THE DISTRICT oF: COLORADO of :
oS. wo
Criminal Case No. 87-CR-114  . Me, pone LkK i 7
1 hye 8
UNITED STATES OF AMERICA, | Koa
Plaintifé, . oe BO,
vs. , ’. - j
RICHARD SCUTARI | ¥ SG a ee
wee ee . . - . z
Defendant... : ' og -
g
tos
.: JUDGMENT y
: P
This matter having come before the court and a jury of ,
twelve persons on the 26th day of October, 1987, and the case
having been duly submitted to the jury and the jury having S
rendered its verdict finding the defendant, Richard Scutari, not . .
guilty; it is therefore s
ORDERED that the indictment herein be and is hereby © . %
dismissed as to the defendant, Richard Scutari, and he is =... eo
discharged thereon; it is further a FO
ORDERED that the defendant, Richard Scutari, is remanded to %
the custody of the Attorney General of the United States. :
4,
BY ORDER: e
£
Lt é
nj P. MATSCH, JUDGE 5
ENTERED: . . ok
. ne

vy

 

oe ”

   

’
.

   

‘-/Date: November 18, 1987

     
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 41 of 58

i
™ 4

ot

La

 
 

 

_ ROBERT B. LE
CHIEF PROBATION OFFICE

~ COLUMBIA CENTER
701 FIFTH AVENUE, SUITE 4100
SEATTLE, WASHINGTON. 98104-7024

 

Case 2: 85- -cr-00001-RAJ Document 2. Filed 09/14/20 Page 42 of 58
| Ne
\le UNITED STATES DISTRICT COURT

WESTERN DiSTRICT OF WASHINGTON
PROBATION OFFICE

 
  
  

206-553-7435 December 9, 1994

Michael B. Cooksey, Warden
U.S. Penitentiary

Route 5, P.O. Box 2000
Marion, IL 62959:

RE: SCUTARI, Richard
Reg. #34840-080
Docket No. CR85-001M

 

Dear Warden Cooksey:

The presentence report prepared in this case contains information ‘regarding
the defendant's alleged participation in the murder of Alan Berg at Denver,

_ Colorado on June 18, 1984. The presentence report was prepared on May 27,1986

and Mr. Scutari was sentenced on June 6, 1986.

He and three codefendants were subsequently tried for the murder of Alan Berg. .
Trial took place in the United States District Court for the District of.
- Colorado at Denver on October 26, 1987 under docket number CR87-CR-114.. On
November 18, 1987, Mr. Scutari was acquitted. He has provided a Judgment from
the District of Colorado noting the verdict of not guilty and ordering that the.
Indictment be dismissed.

In order to-ensure that the Parole Commission and Bureau of Prisons are aware

or his acquittal in the United States District Court for the District of —

Colorado, Judge McGovern has directed that this. letter and a copy of the
Judgment under docket number 87-CR-114 be attached to Mr. Scutari’s:
- presentence report and made a part of his Parole Commission file and his Bureau =
of Prisons file.
 

Case .2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 43 of 58

Michael B. Cooksey, Warden
December 9, 1994
Page 2

RE: SCUTARI, Richard

Your cooperation in assisting the Court in this matter is appreciated.
you for your assistance.

Sincerely,

y } oe 4 4
Bb rrrge ott, ‘6
¢ ae i f { Scot ™e

-Gecrge H:Bosler
_ Supervising U.S. Probation Officer

GHB/kem
Attachments

CC: United States Parole Commission
~ North Central Region
10920 Ambassador Drive
Air World Center Suite 220
Kansas City, MO 64153
ATTN: Mr. Jack F. Sicoli
Regional Administrator

Thank
 

Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 44 of 58

 

tS

 
 

 

. Case « 2:85-Cr- “00001- RAJ Document 2 Filed.09/14/20 Page 45. of 58

MEMORANDUM

United States Probation Office. ~
Western District of Washington _

oh L- ~

x

aa de
DATE: November 21, 1994 | ae
TO: The Honorable Walter T. McGovern . 4 EC ei ci
Senior U.S. District Judge se . 4
WOV “5 {004
FROM: George H. Bosler VALTER T. Wert
Supervising U.S. Probation Officer "Ee DISTRICT June

SUBJECT: SCUTARI, Richard Joseph
Docket No. CR85-001M

 

= arenes sii tan
= — sess ———

The defendant and numerous codefendants were members of a "White Supremaggiatt
Group" headquartered at Hayden Lake, Idaho and referred to as the Aryan Nation. The
defendants were charged in a Secorid Superseding Indictment which alleged 21 course =
of various criminal activities such as racketeering, armed robbery, interstate.
transportation of stolen money, and possession oruse of explosives, a hand grenade, |
and a machine gun. The defendant entered pleas of guilty to counts | and II of the
Second Superseding Indictment and count II of an Indictment handed up in the Northern
District of California under Docket No. 85-0476 which charged the defendant and others
with the robbery of a Brinks. armored car near Ukiah, California.

 

At the time of sentencing in the Western District of Washington, charges were also.
pending in the District of Colorado, Denver, alleging the defendant and three.
codefendants violated the civil rights of radio talk show host, Alan Berg by murdering
Mr. Berg. There are several references to this offense in the defendant's presentence
report (please refer to shaded areas of attached report). The defendant and a-
codefendant, Jean Margaret Craig, were acquitted of this offense while the other two
codefendants were convicted. The defendant believes that this information will have a
negative impact upon the Parole Commission when deciding future issues such as
classification and parole consideration. -It is felt the report accurately reflects the scope»
of the conspiracy and the activity of the individual conspirators. However, we would |
make the following recommendation to Your Honor: |
 

Case 2:85-cr-00001-RAJ .Document 2 Filed 09/14/20 Page 46 of 58

The Honorable Walter T. McGovern 7
November 21, 1994 i
Page 2

RE: SCUTARI, Richard Joseph

- RECOMMENDATION:

‘That a clarifying letter be forwarded to the Parole Commission as well as the Bureau of
Prisons to include the Judgment of Acquittal under Docket No. 87-CR-114 for the District

of Colorado. It is felt this would adequately advise both the Parole Commission and the
Bureau of Prisons that the defendant was acquitted of the alleged civil rights violation.

ara submitted,

ARE [4 Coen |

George H. Bosler “
* Supervising U.S. Probation Officer

L Approved

| Disapproved

Request Conference. with Probation Officer

 

 

: “) Kn
fF . .
Loe L Ss ur Pde PELE GS

Senior U'S. District Judge . Date

 
Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 47 of 58
 

Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 48 of 58

 

 

 

 

 

LO 245 Se. EET: Jusgment in e Cumina Case
Aq..- y- -
intten States Htstrict Court
WESTERN DISTRICT OF____ ARKANSAS.

UNITED STATES OF AMERICA
Vv. Co JUDGMENT IN A CRIMINAL CASE
RICHARD JOSEPH SCUTARI Case Number: 87-20008-04

615 Parker
Fort Smith, AR 72901

 

_ . (Name and Address of Defendant) Bil] Perceful
, o Attorney for Defendant .

THE DEFENDANT ENTERED A PLEA OF: |

[2 guilty ( nolo contendere] as to count(s)__. . . : | - and

CX not guilty as to count(s)_Ones (1) and two (2)

x

 

THERE WAS A:
[= finding (CC. verdict] of guilty as to count(s)

 

 

THERE WAS A: |

[& finding X verdict] of not guilty as to count(s) one (1) and two (2)

— judgment of acquittal as to count(s)
The defendant is acquitted and discharged as to this/these count(s).

 

THE DEFENDANT IS CONVICTED OF THE OFFENSE(S) OF:

 

IT IS THE JUDGMENT OF THIS COURT THAT: THE DEFENDANT IS. ACQUITTED,
DISCHARGED, AND ANY BOND EXONERATED .

Us S$! DISTRICT COZ:

| WESTERN DIST. ARKANSAS Lh
April 7, 1988 Fle fa

 

 

 

IAPR 41 283 _ United States District Jidge
CHRIS R. JOHNSON, Clery
ey Metre.
SEAS . a

 

 
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 49 of 58

 
 

DATE:

REPLY TO THE

ATTENTION OF:

SUBJECT:

TO:

ATTN:

1. XX_ Re-Apply Management Variable Greater Security (V)

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 50 of 58

 

United States Government

memorandum
United States Penitentiary —
Administrative Maximum
Florence, Colorado 81226

April 17, 2001

Michael V. ‘Pugh, Warden

ADX Florence

SCUTARI, Richard

Reg. No. 34840-080 ©

G.L. Hershberger, Regional Director
North Central Region

Mike Junk, Regional Designator

2. Rationale for Referral: Inmate Scutari was transferred from USP Lompoc,
California, to ADX Florence, Colorado, for close supervision purposes. On
September 29, 1998, he was involved in a physical altercation on the recreation ~~
yard. Although the incident report was expunged, it was determined his i injuries
and influence among the white inmate population warranted a transfer. -
Additionally, he has been identified as a Chief of Security for the violent Neo-Nazi™

_ militant organization known as "The Order." Due to his special security concerns,
we believe he is appropriately designated to ADX Florence, Colorado, and request
the management variable of greater security be re-applied.

Prepared By: T. Sudlow, Case Manager

Staff have checked the following | Sentry programs to ensure that they are correct and .
current:

Security Designation Form (PPGO) Custody Classification Form (PPG6)

CMC Clearance and Separatee Data (PP10) Sentence Computation (PSCD)
Chronological Disciplinary Recotd (PD15) . Inmate Load Data (PP41)

Inmate Profile (PP44)

 
Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 51 of 58

 
 

i 7 Case. 2: B5- -cr-00001-RAJ Document 2 Filed 09/14/20 Page 52 of § 58

-

‘Be. ~$399.058 oRANSTER ORL CDFRM
MAY 94 ; my
U.S.’ DEPARTMENT OF JUSTICE ,

 

In accordance with authority provided. in Title 18,

delegated to me by the
Name of Inmate:
« SCUTARI, Richard -
From. (Name of Institution and Location)
United States Penitentiary, Lompoc, California

To (Name of Institution and Location)

Administrative Maximum Penitentiary, (ADX) Florence,

Reason for Transfer:

Close Supervision

 
 

Director of the Bureau of Prisons,

 

Neen

FEDERAL BUREAU OF PRISONS

 
 

/ U.S... Code, Section 3621, -and the authonity
I hereby order transfer of: :

Spo

    

Register No.:

 

34840-080 (mM)

Colorado
Transfer Code:

323

 

 

Parole Status:
N/A

Custody Classification: 2
High/Max Soe

 

 

 

Health Status:

 

 

 

Centrai Inmate Monitoring Case
_. No

 

 

Regular Duty; Clear/for Transfer XX Yes-CIMC Assignment a n PU
. Signature “WH erring Authority Title of Transferring Authority Date f
ES a CH. Warden 1 Lafy

 

 

 

 

RETURN OF SERVICE - Pursuant hereto, I have this ©?

1 executed the above oe

—&h

Title Lf
Lite

 

STEranT

rand committed the inmate to the institution

rr

 

 

day of MRef

indicated.

N
lac

Agency

 

 

Pol /AQ>

For transfer to CTC’ s, complete ‘the following:

 

Projected release date .

Type of release

 

Scheduled: date and time. of. departure and
transportation information

Scheduled date and time of arrival

 

 

Record Copy = J & C; Copy -.Central File

(This form may be replicated via WP)

Replaces BP-399(58) of ocr 88

viept
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 53 of 58

 
 

s

 

Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 54 of 58

OO een erm
EMS-409.051 REQUEST FOR TixaNiSFER/APPLICATION OF MANAG2.iENT VARIABLE CDFRM
“SEP 2006 “ :

‘U.S. DEPARTMENT OF JUSTICE. FEDERAL BUREAU OF PRISONS

     

 

 

 

 

ee, :
roa OK Facility Date —_
M. L. Rivera FCI Estill, SC 29918 S /) | oF
/

 

 

‘Inmate’s Name / Register No. = a
SCUTARL, Richard Joseph 34840-080
. TO:

DSCC: Administrator mo oes

 

X Transfer to: USP Marion, IL (CMU) Code 324.- Program Participation
. Apply Management Variable(s)

 

 

__ Update Management Variable Expiration Date. (New Date):

 

1. Inmate’s Medical Status

Scutari is assigned to CARE1 medical duty status. The following restrictions are imposed: lower
bunk required, soft shoes only, and no prolonged standing. He is cleared to work in food
service. There are no known medical reasons which would prevent this transfer or his placement
in general. population. : . /

 

2. Institution Adjustment

Seutari arrived at FCI Estill, South Carolina, on February. 12, 2008, as a lesser security
transfer from USP Big Sandy, Kentucky. Since his arrival, his adjustment has been average. Fe
has completed numerous classes with the education department during his term of incarceration. -
He does not havea financial obligation. :

 

3... Rationale for Referral.

Scutari-is classified as a MEDIUM security inmate with IN custody. He is serving a

60-year sentence. His projected release date is September 11, 2025, via Good Conduct Time. oe
Inmate Scutari requires transfer to a Federal Bureau of Prisons (Bureau) facility which allows... 4
management of. communication with persons in the community through more effective monitoring of”
‘telephone use, written correspondence, and visiting.

The transfer to this facility, the Communications Monitoring Unit (CMU) at USP Marion, Tllinois;.
under these conditions is based.on the following specific information: Inmate Scutari’s current /
offenses of conviction include Racketeering Activity, Conspiracy to Engage in Racketeering °
Activity, Obstruction of Interstate Commerce by. Robbery. He has been identified as a founding: -
mémber of* “The Order,”.a group considered a domestic terrorist organization. While incarcerated,
he has continued to communicate with members. of extremist organizations. His contact with
persons in the community requires heightened controls and. review. :

Based on this information, the transfer of ‘inmate Scutari to this facility for gmweater
communication management is necessary to the safe, secure, and orderly operation of Bureau
institutions, or protection. of the. public.

 

 

‘4a.- Parole Hearing Scheduled: Yes No |b. If yes, when

 

 

5. Note any past or present behavior and/or management/inmate concerns.

See current. offense.

 

 

6. BP337/BP338 Discrepancies.

Changes in the Security Designation and Custody Classification Manual have caused scoring of
priors to be eliminated on the BP338; however, the BP338 now addresses the following items not.
reflected on the BP337:. education level, criminal history score, and age category. The BP337°. .
does not indicate a history of escape or violence. According to available documentation, Scutari
was involved-in-a plan. to escape while at FCs Memphis in 1987. There was also a plan to assault —
the institution's secure perimeter during this. attempted escape. This iricident has resulted-in.
the BP338 being updated to reflect a serious history of Escape and Violence occurring more than:
15 years ago. All other categories remain unchanged. “hos Be

   
 

: a) Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20). Page 55 of 58
, ICE —_—_ :
ee __ ,
Staff have checked the following SENTRY Programs to ensure that they are correct. and. current :

 

 

 

Inmate Profile : CIM Clearance and Separatee Data
Inmate Load Data Custody Classification Form a
Sentence Computation : Chronological Disciplinary Record

ature:

    

Prepared bys — Unit Manager, Si
C. Rhodes / ( Vn L. Carli

 

 

If the transfer is approved, a Progress Report will be completed prior to transfer. be
*For Mariel Cuban Detainees - Staff have entered the CMA Assignment of “CRP RV DT" to indicate my
.the need for a Cuban Review Panel Hearing four months from his/her Roll-Over Date.

(This form may be replicated via WP) This form replaces EMS-409 of DEC. 99°

 

 
 

 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 56 of 58
 

Case 2:85-cr-00001-RAJ Document 2 Filed 09/14/20 Page 57 of 58

U.S. Department of Justice

 

National Security Division

 

‘Washington, D.C. 20530

_ Mr. Richard Scutari : FEB - 2
Federal Register No. 34840-989

U.S.P. Marion - CMU

P.O.Box 1000

Marion, IL. 62959...

NSD FOI/PA NO. 09-004.

Dear Mr. Scutari:

"This is in response to your letter dated August 14, 2008, requesting information on
yourself. Your Freedom of Information Act (FOIA) request was received by the National
Security Division (NSD) on October 15, 2008.

In response to your request, this office conducted a search of records of the Office of the
Assistant Attorney General, the policy and correspondence files within the Office of Intelligence
(formerly the Office of Intelligence Policy and Review), and the files of the Counterterrorism
and Counterespionage Sections. We did not locate any NSD records responsive to your request.

We did, however, locate records which originated with the Federal Bureau of Prisons
- (BOP). Pursuant to Department practice, we have referred these documents to BOP for
processing and direct response to you.

If you are not satisfied with this response, you may administratively appeal by writing to
the Director, Office of Information Policy, United States Department of Justice, 1425 New York
Avenue, NW, Suite 11050, Washington, DC 20530-0001. Your appeal must be received within
sixty days from the date of this letter. Both the letter and envelope should be clearly marked,
“Freedom of Information Act Appeal.”

   

FOIA Coo dina

  
 

 

Case 2:85-cr-00001-RAJ Document 2. Filed 09/14/20 Page 58 of 58

A
si

15tMisiq Nua

fc
bs]
23
4
c
A
J
a

i

=
o
=
a
™

w”
8

hes
hs
iN
=
S

aL

fdag
OLSNINS
Taney oi

Al
N

 

JOIRE

=
3
=
mi
S

VM “ap 4ve S

PIS PIVMAaLS ook

soy) je pory

seM

}-

Siq ee

F

>

opbon

pared Prragsig SEES TAPIA

9004

oiAuas THIS?
aD s Cann

ees
————
==
=
: =
———
0 pPONTZVS
Bf O23? a
Bem S- O80
2O 43 5
20 Sh
© z
® o

TOOO, D2TT bTOe

seas cise

|

 
    
  
